     Case: 20-60399    Document: 00515443477 Page: 1 Date Filed: 06/05/2020
     Case: 3:20-cv-00119-MPM-RP Doc #: 20 Filed: 06/08/20 1 of 2 PageID #: 229




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT

                             ___________________

                                No. 20-60399
                             ___________________

FIRST PENTECOSTAL CHURCH OF HOLLY SPRINGS,

            Plaintiff - Appellant

v.

CITY OF HOLLY SPRINGS, MISSISSIPPI,

            Defendant - Appellee

                           _______________________

                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           _______________________

Before HIGGINBOTHAM, SOUTHWICK, and WILLETT, Circuit Judges.

PER CURIAM:

      This panel previously granted the appellant’s emergency motion for
injunction pending appeal as set out in the order, denied to the extent
appellant seeking further relief from this court, denied as moot the alternative
request to expedite the appeal, and remanded the case to the district court.
The panel has considered Appellee’s motion for reconsideration of the May 22,
2020 order. IT IS ORDERED that the motion is DENIED.
      Case: 20-60399    Document: 00515443480 Page: 1 Date Filed: 06/05/2020
      Case: 3:20-cv-00119-MPM-RP Doc #: 20 Filed: 06/08/20 2 of 2 PageID #: 230




                     United States Court of Appeals
                                    FIFTH CIRCUIT
                                 OFFICE OF THE CLERK
LYLE W. CAYCE                                                    TEL. 504-310-7700
CLERK                                                         600 S. MAESTRI PLACE,
                                                                      Suite 115
                                                             NEW ORLEANS, LA 70130

                                 June 05, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
     No. 20-60399        First Pentecostal Church v. City of Holly
Springs, MS
                         USDC No. 3:20-CV-119

Enclosed is an order entered in this case.


                                     Sincerely,
                                     LYLE W. CAYCE, Clerk



                                     By: _________________________
                                     Connie Brown, Deputy Clerk
                                     504-310-7671
Ms.   Shirley C. Byers
Mr.   Stephen M. Crampton
Mr.   David Crews
Mr.   Mark Nolan Halbert
Ms.   Kristi Haskins Johnson I
Mr.   Nathan W. Kellum
Mr.   Benny McCalip May
